DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention Group A: Claims 1-12 drawn to a method for controlling operation of a furnace, classified in F27D2019/0006.
Invention Group B: Claims 13-16 drawn to a non-transitory computer readable medium having a program stored thereon, classified in F27D19/00.
Invention Group C: Claims 17-20 drawn to a system for controlling melting of a charge material via a furnace, classified in F27B3/28.

The inventions are independent or distinct, each from the other because:
	Inventions A and B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
	In this case, the apparatus as claimed in Invention B can be used to practice another and materially different process than that claimed in Invention A - namely a process that does not require determining x-variables of one or more cycles of operation (as opposed to the determination of x-variables of one or more reference cycles) which is required by the process of Invention A and the determination of a difference meeting or exceeding a significance threshold which is also required by the process of Invention A. 

	Inventions A and C are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
	In this case, the apparatus as claimed in Invention C can be used to practice another and materially different process than that claimed in Invention A - namely a process that does not require the determination of a difference meeting or exceeding a significance threshold which is required by the process of Invention A. Moreover, the process as claimed in Invention A can be practiced by another and materially different apparatus than that of Invention C - namely an apparatus that does not require a computing device and a processor which is required by invention C.

	Inventions B and C are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
	In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect since Invention B relates to a “non-transitory computer readable medium” which does not comprise, inter alia, a furnace or sensors which are required by the system of Invention C. Thus, each of Inventions B and C relate to structurally distinct entities. Moreover, the non-transitory computer readable medium of Invention B seeks to “converge toward a pre-selected furnace performance objective” while the system of Invention C adjusts physical furnace performance and does not utilize a pre-selected performance “objective”. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for each of the different inventions claimed would require different search strategies in different areas. For example, searching for the “non-transitory computer readable medium” of Invention B would require a different field of search and strategy than the system of Invention C and the method of Invention A would require. Similarly, searching for the particulars of the method of Invention A would require a different field of search and strategy than would be required by the physical apparatuses claimed in each of Inventions B and C.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	During a telephone conversation with Matthew Weaver on 8/17/2022 a provisional election was made without traverse to prosecute the invention of Group A, Claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: 
Par [0054] has grammatical issues and needs revision
It is recommended that Applicant review the specification in its entirety to ensure that no other grammatical issues are present
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 2, change “the metal comprising” to -- the method comprising --
In Claim 8, line 2, change “insignificance” to -- insignificant -- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “storing data related to the charge material, furnace condition and operation data for the furnace for a plurality of different cycles of operation of the furnace” in lines 3-4 and then proceeds to recite the limitation “determining x-variables for the one or more cycles of operation of the furnace and feeding the x-variables into a regression model” in lines 10-11. It is unclear if x-variables for each and every one of the “plurality of different cycles” (as established in lines 3-4) are fed into the regression models or if x-variables for only “one or more” of the cycles (as established in lines 10-11) are fed into the regression model. It is consequently unclear how the regression model is formed and the claimed method is to be carried out. Note that the specification fails to clarify this issue. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2-12 are rejected due to their dependency on Claim 1. 
	Claim 3 recites the limitation “wherein the determining of the x-variables for the one or more reference cycles includes removing outlier data from the material groups before feeding the data parameters to the regression model” which is considered indefinite because no material groups have been established within the claim. Thus, it is unclear which data set is being referred to. Moreover, it is unclear what magnitude of deviation constitutes “outlier data” relative to the claimed data set. Note that the specification fails to clarify this issue. The metes and bounds of Claim 3 are consequently unclear.
	Claim 8 recites the limitation “and is also used to identify insignificance x-variables so that the insignificant x-variables are removable” which is considered indefinite because the term “insignificant” in is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of significance constitutes “insignificant x-variables” in this context. The metes and bounds of Claim 8 are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gangoli et al. (US 2019/0360067 A1) (hereinafter “Gangoli”) in view of Cella et al. (WO 2019/216975 A1) (hereinafter “Cella”). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Gangoli teaches a method for controlling operation of a furnace (Fig. 1) to melt a material that comprises metal (“charge containing solid metal”) (see at least Abstract and Fig. 1), the method comprising: 
	storing data related to the charge material (“charge parameters”) (see at least [0018]), furnace condition (“furnace parameters”) (see at least [0012]) and operation data for the furnace (“process parameters”) (see at least [0009]) for a plurality of different cycles of operation of the furnace (each “cycle” - see at least [0045], [0058], [0070], [0074] and Figs. 2, 5) (Note that “storing” of the data is performed via the generation of “historical data” - see at least [0041], [0060]-[0061] and Figs. 3-5) in a computing device (“controller 50 having a processor 52”) (see at least [0038]-[0039] and Fig. 2);
	creating or determining one or more cycle performance parameters based on the stored data (“performance of the process, including but not limited to furnace efficiency, available heat, and furnace losses”) (see at least [0033], [0048] and Fig. 2); 	
	creating a historian data store (“historical data”) based on the stored data parameters and the cycle performance parameters (see at least [0041], [0048] and [0060]-[0061]); 
	determining x-variables for one or more cycles of operation of the furnace (x-variables in the form of independent variable parameters that include “various parameters such as charge composition, charge mass, furnace type and age and other parameters” - see at least [0060]) and feeding the x-variables into a regression model (“regression analysis”) to determine a relationship between at least one of the x-variables with at least one y-variable (“QOTHER” and/or “final temperature, yield, or total process time” and/or “efficiency”) to define at least one reference cycle (cycle of “QOTHER” that is compared to “an ideal QOTHER based on historical correlations”) (see at least [0057]-[0066]), each y-variable corresponding to a respective one of the cycle performance parameters (see at least [0033], [0048], [0057]-[0066] and Fig. 2); 	
	receiving real-time data from sensors (“sensors”) of the furnace (see at least [0038], [0064]-[0066] and Fig. 2); 
	comparing the real-time data from the sensors of the furnace to the at least one reference cycle (cycle of “QOTHER” that is compared to “an ideal QOTHER based on historical correlations”) (see at least [0057]-[0063]), to determine whether an adjustment to one or more furnace operational parameters is needed (see at least [0065]-[0066] and [0069]); 
	upon determining that a difference from the at least one reference cycle exists that meets or exceeds a significance threshold based on the comparing of the real-time data from the sensors of the furnace to the at least one reference cycle (see at least [0065]-[0066] and [0069]), adjusting operation of the furnace so that operation of the furnace is adjusted to converge toward a pre-selected furnace performance (as is evident from at least [0065]-[0066], [0069] and Figs. 2, 3).
	Gangoli fails to explicitly teach of storing the data in a non-transitory computer readable medium of the computer device. However, doing so is well known in the art. 
	Cella discloses a relatable method and system for date collection, storing and learning in industrial machine systems (see at least Abstract and Fig. 1). Cella teaches of storing data in a non-transitory computer readable medium (“non-transitory computer-readable media”) of a computer device (computing device comprising the “processor”) (see at least [1064]) and that doing so is advantageous because it provides means for storing “computer executable instructions” such that a desired method can be carried out by the computer device when desired (see at least [1064]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Gangoli by configuring the method to include storing of the existing data in a non-transitory computer readable medium of the computer device based on the teachings of Cella. Doing so would have enabled a desired method to be carried out by the computer device at a desired time. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Gangoli also teaches of generating the at least one reference cycle (cycle of “QOTHER” that is compared to “an ideal QOTHER based on historical correlations”) (see at least [0057]-[0066])), the generating of the at least one reference cycle comprising: 
	characterizing the cycles into one or more material groups (groups of “charge composition”) (see at least [0008] and Fig. 2) for generation of the at least one reference cycle for a desired performance of the furnace (see at least [0050]-[0066] and Fig. 2).

	Regarding Claim 3: To the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Gangoli fails to explicitly teach that the step of determining the x-variables for the one or more reference cycles includes removing outlier data from material groups before feeding the data parameters to the regression model. However, Cella additionally teaches of identifying outlier data (“outliers”) in the collected date and adjusting the data set accordingly by removing the outlier data such that “a better gauge of performance in the system” can be generated (see at least [1101] and [1523]). Thus, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to have further modified the method taught by Gangoli by removing outlier data from existing material group data (data relating to the groups of “charge composition”) (see at least [0008] and Fig. 2) before feeding the data parameters to the regression model based on the teachings of Cella. Doing so would have enabled the generation of a better gauge of performance in the system. Note that such modification would have necessarily resulted in the invention as claimed as it is presently understood. 

	Regarding Claim 4, Gangoli also teaches that the at least one y-variable comprises: a first y-variable for specific fuel consumption (“fuel consumption”) (see at least [0013] and [0033]-[0034]), a second y-variable for melt rate (“melt rate”) (see at least [0004] and [0009]) and a third y-variable for yield (“yield”) (see at least [0004] and [0008]).

	Regarding Claim 5, Gangoli also teaches that the at least one reference cycle for each y-variable is determined by identifying one or more best case cycles of operation of the furnace (“ideal or target operation” - see at least [0033]-[0034] and Figs. 2, 3 and 5). 

	Regarding Claim 6, Gangoli also teaches that the at least one reference cycle is a single best reference cycle (see at least [0033]-[0034]) or includes multiple best reference cycles that are defined based on the charge material to be fed to the furnace (see at least [0074] and Fig. 5). 

	Regarding Claim 7, Gangoli also teaches that each reference cycle may be an average of best case cycles of furnace operation for a particular type of charge material (see at least [0033]-[0034], [0074] and Fig. 5).

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Gangoli also teaches that the regression model can be used to determine a relationship between x-variables and y-variables and can also be used to identify relatively less significant x-variables that effect the y-variables such that those x-variables can be removable from further consideration (as is evident from at least [0060], [0074]-[0076] and Fig. 5). 

	Regarding Claim 9, Gangoli also teaches that the real-time data from the sensors of the furnace include charge material data (42), furnace condition data (46) and operational data (40) (see at least [0038], [0045] and Fig. 2).

	Regarding Claim 10, Gangoli also teaches of communicating data for adjusting operation of the furnace to a computer device of an operator (“operator”) so that the operation of the furnace is adjusted to converge toward the furnace performance defined by the at least one reference cycle so operation of the furnace is adjusted to converge toward a desired performance of the furnace (see at least [0042]-[0045] and Figs. 2, 3 and 5).

	Regarding Claim 11, Gangoli also teaches of communicating data for the adjusting of the operation of the furnace to a first computer device (“controller 50 having a processor 52”) operatively connected to the furnace so that the operation of the furnace is adjusted (see at least [0038]-[0039], [0045] and Fig. 2).

	Regarding Claim 12, Gangoli also teaches that the pre-selected furnace performance is defined by the at least one reference cycle (as is evident from at least [0045], [0065]-[0066], [0069] and Figs. 2, 3 and 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rappaz et al. (WO 2019/115655 A1) (see attached original document for reference) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/23/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762